Citation Nr: 0815989	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.  

2.  Entitlement to service connection for chronic bilateral 
sensorineural hearing loss disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from January 1952 to January 
1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
service connection for both chronic tinnitus and chronic 
bilateral hearing loss disability.  



FINDINGS OF FACT

1.  Chronic tinnitus has been shown to have originated during 
active service.  

2. Chronic bilateral hearing loss disability was not 
manifested during active service or for many years 
thereafter.  The veteran's chronic bilateral sensorineural 
hearing loss disability has not been shown to have originated 
during or as the proximate result of active service.  


CONCLUSIONS OF LAW

1.  Chronic tinnitus was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2007).  

2.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims for service connection, the Board observes 
that the RO issued VCAA notices to the veteran in August 
2004, November 2004, and March 2006 which informed him of the 
evidence needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date of an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  The August 2004 and the November 2004 VCAA 
notices were issued prior to the December 2004 rating 
decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran's service medical documentation is not of record.  
In November 2004, the RO determined that the veteran's 
service medical records were destroyed in the 1973 fire at 
the National Personnel Record Center (NPRC) and thus 
unavailable.  

The veteran has been afforded a VA examination for 
compensation purposes.  However, the examiner was unwilling 
to offer an opinion as to the etiology of the hearing loss 
without resorting to speculation.  The Board has considered 
whether another examination or opinion is necessary to decide 
the appeal.

Here, the evidence does not indicate that the veteran's 
claimed hearing loss may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
causal connection between the disability and service).  As in 
Wells, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed condition and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed skin 
condition and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, there 
is no competent evidence of a current disability, or 
persistent or recurrent symptoms of a disability.  Although 
the veteran has asserted that his tinnitus had its onset in 
service, and continued thereafter, no similar contentions are 
of record with respect to hearing loss.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). Where 
a veteran served ninety days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system including sensorineural 
hearing loss becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

A.  Chronic Tinnitus

As noted above, the veteran's service medical records are not 
of record and are presumed to have been destroyed in the 1973 
NPRC fire.  The veteran's January 1956 Report of Separation 
from the Armed Forces of the United States (DD Form-214) 
indicates that he served in the Air Force and completed a 
general jet engine course.  An April 2006 RO memorandum 
states that the veteran's military occupational specialty was 
the equivalent of an aircraft maintenance 
specialist/mechanic.  

In a September 2004 written statement, the veteran advanced 
that he had experienced chronic ringing of his ears since his 
1956 separation from active service.  He indicated that he 
had been a general jet mechanic during all four years of 
active service.  The veteran was exposed to jet engine noise 
while performing his military duties without hearing 
protection.  

At an April 2006 VA examination for compensation purposes, 
the veteran reported experiencing chronic tinnitus which he 
attributed to his inservice noise exposure.  The examiner 
commented that "an opinion is not being provided as an 
opinion in the absence of the veteran's [service medical 
records] would be resorting to speculation."  

The veteran served in the Air Force as a jet aircraft 
mechanic.  He reported that he had been exposed to jet 
aircraft noise without the benefit of hearing protection 
during four years of active service and initially manifested 
chronic tinnitus at service separation.  The veteran is 
competent to state that he experienced noise exposure and 
tinnitus during active service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The examiner at the April 2006 VA 
examination for compensation purposes advanced no opinion as 
to the etiology of the veteran's chronic tinnitus.  In light 
of the likelihood of substantial noise exposure in service, 
the veteran's credible lay reports of symptoms in service and 
following service, and the absence of any competent evidence 
to the contrary, the Board finds that service connection is 
warranted for chronic tinnitus.  

B.  Chronic Bilateral Sensorineural Hearing Loss Disability 

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

As noted above, the veteran's service medical documentation 
is not of record and was apparently destroyed in the 1973 
NPRC fire.  

In his undated Veteran's Application for Compensation or 
Pension (VA Form 21-526) received in August 2004, the veteran 
advanced that he incurred chronic bilateral hearing loss 
disability as the result of his inservice noise exposure.  



At the April 2006 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
45
LEFT
30
25
30
45
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 in the left ear.  The 
veteran was diagnosed with mild to severe bilateral high 
frequency sensorineural hearing loss disability.  The 
examiner commented that:

The veteran states he does not suspect 
hearing loss or relate hearing loss to 
the military but is aggravated by 
tinnitus.  ...  An opinion is not being 
provided as an opinion in the absence of 
the veteran's [service medical records] 
would be resorting to speculation.  

In his June 2006 Appeal to the Board (VA Form 9), the veteran 
advanced that he did not tell the examiner at the April 2006 
VA examination for compensation purposes that he believed 
that his bilateral hearing loss disability was related to his 
tinnitus.  He again asserted that his bilateral hearing loss 
disability was related to his inservice noise exposure.  

However, whereas the veteran reported in his September 2004 
written statement that he had experienced chronic ringing of 
his ears since his 1956 separation from active service, he 
has never asserted that he noticed symptoms of his hearing 
loss while on active duty.  Instead, he has pointed to his 
noise exposure, and offered the opinion that his current 
hearing loss is likely related to that exposure.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic hearing loss disability was not shown during active 
service or for decades thereafter.  The first clinical 
documentation of chronic hearing loss disability for VA 
purposes is the report of the April 2006 VA audiological 
examination for compensation purposes, conducted some 50 
years after service separation.  As noted, although the 
veteran has reported that he experienced chronic ringing of 
his ears since separation, he has never asserted that he 
noticed symptoms of hearing loss while on active duty.  Thus, 
there is no continuity of symptomatology between his current 
disability and service, and no competent medical professional 
has otherwise attributed the onset of the veteran's chronic 
bilateral sensorineural hearing loss disability to either his 
inservice noise exposure or his active service in general.  

The veteran asserts that he sustained chronic inservice jet 
aircraft-related noise exposure.  The veteran is competent to 
state that he was exposed to aircraft engine noise.  However, 
based upon the record and analysis herein, the Board 
concludes that the veteran's chronic bilateral sensorineural 
hearing loss disability is not related to active service.  
The veteran's claim is supported solely by his own written 
statements, and such evidence is insufficient to establish an 
etiological relationship to either the veteran's inservice 
noise exposure or his active service in general.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
chronic sensorineural hearing loss disability.  




ORDER

Service connection for chronic tinnitus is granted.  

Service connection for chronic bilateral sensorineural 
hearing loss disability is denied.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


